Title: To Thomas Jefferson from Albert Gallatin, 4 April 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Saturday 4 Apr 1807
                            
                        
                        Notwithstanding what was said yesterday respecting Judge Meigs, yet as he is satisfied, & an accumulation
                            of officers is ineligible & will be unpopular, I am glad to have received this morning the enclosed recommendation for
                            Receiver at Detroit. Abbot being a native of the territory is a recommendation; and Hoffman’ opinion is entitled to
                                great consideration. 
                  Respectfully Your obedt. Ser.
                        
                            Albert Gallatin
                            
                        
                    